Citation Nr: 0500667	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-08 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an inner ear 
dysfunction, to include Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The appellant served as a member of the Army Reserve from 
March 1958 to January 1966, to include a period of active 
duty for training (ACDUTRA) from March 1958 to September 
1958.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO denied service connection for Meniere's disease.  In 
May 2002, the appellant filed a notice of disagreement (NOD), 
and a statement of the case (SOC) was issued in June 2002.  
The appellant filed a substantive appeal in July 2002.  

For the reasons expressed below, the claim on appeal 
(expanded by the Board to encompass an inner ear dysfunction, 
to include Meniere's disease, as explained below) is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

Initially, the Board notes that the appellant's service 
medical records (SMRs) appear to be incomplete.  The medical 
evidence from service currently of record consists of 
photocopies of the reports of the appellant's entrance and 
separation examinations that the RO received in June 2004, 
along with a response from the National Personnel Records 
Center (NPRC) that the case was fire-related, and that as a 
result photocopies were forwarded to the RO in lieu of the 
damaged original records.  The Board notes, however, that the 
claims file also includes an April 2000 rating decision 
pertaining to an unrelated claim for compensation benefits, 
in which the RO granted service connection for tinnitus; this 
decision refers to additional SMRs documenting specific 
instances during service of treatment for a head injury, 
amongst other health problems.  Thus, the RO should request 
from NPRC and any other appropriate sources all outstanding 
service medical records of the appellant, associating all 
records and/or responses received with the claims file.  See  
38 U.S.C.A. § 5103A(a)(3).    

The record also reflects that in November 2001, the appellant 
underwent VA examination in connection with the claim on 
appeal, and that, in January 2002, a supplemental opinion was 
provided on the basis of further testing results.  However, 
the Board's review of the claims file reveals that, aside 
from a reference to the findings expressed in the January 
2002 opinion in the April 2002 rating decision on appeal, 
there is no copy of the January 2002 supplemental opinion and 
associated test results in the claims file..  Hence, on 
remand, the RO should associate with the claims file a a copy 
of the January 2002 supplemental opinion and test results.   

Additionally, the Board finds that further VA examination of 
the appellant is warranted.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The veteran asserts that he experienced acoustic trauma due 
to his proximity to a grenade detonation during basic 
training, and thereafter also suffered a head trauma due to 
an in-service assault.  The SMRs currently of record do not 
reflect the occurrence of either incident.  The report of the 
appellant's separation examination reflects his complaint of 
ear nose and throat trouble, which was not initially noted on 
entrance into service.  Also, as noted above, the prior April 
2000 RO rating decision granting service connection for 
tinnitus refers to an July 1958 treatment record from service 
(which is not presently associated with the record) that 
appears to corroborate the appellant's allegation of a head 
injury.  Additionally, a December 2000 statement from an 
individual claiming to have known the appellant in service, 
relates that the appellant then complained of  ringing in his 
ears, dizziness, and loss of balance, and also mentioned that 
he had sustained an injury during basic training.      

Also, the post-service medical evidence includes a December 
1999 report from Dr. V. Calcaterra, private physician, that 
notes a diagnosis of dizziness following head trauma, 
presumably the result of a vestibular or inner ear problem.  
On VA examination in November 2001, the examiner diagnosed 
disequilibrium with unknown etiology, that did not appear to 
be immediately suggestive of Meniere's disease.  The examiner 
also noted that there appeared to be a causal relationship 
between the appellant's present symptoms of inner ear 
dysfunction, and his alleged in-service noise exposure and 
head injury.  A January 2002 supplemental opinion from this 
same facility (which, as indicated above, is not of record 
but is referred to in RO's April 2002 rating decision), noted 
that there was no specific evidence for Meniere's disease.        

In a September 2002 letter, Dr. J. Clark, a private 
physician, opined that the appellant suffered from delayed 
endolymphatic hydrops, which this physician noted was a 
condition distinct from Meniere's disease but involving 
Meniere's-like symptoms, and that the appellant did not then 
have Meniere's disease.  She also stated that the appellant's 
delayed endolymphatic hydrops appeared to be related to his 
alleged acoustic trauma and head injury in service.  An April 
2004 letter from Dr. R. Lewis, a private physician, noted 
that the appellant appeared to have bilateral labyrinthine 
dysfunction, as well as superimposed exacerbations of vertigo 
and fluctuations in hearing, which most likely represented a 
secondary form of Meniere's syndrome.  This physician also 
suggested that the appellant undergo further testing to 
better define his vestibular deficit.     

In view of the additional evidence added to the record-
specifically,  the above-referenced September 2002 letter 
from Dr. Clark and April 2004 letter from Dr. Lewis, 
regarding diagnoses of delayed endolymphatic hydrops and 
bilateral labyrinthine dysfunction, respectively-the Board 
finds that further VA examination is warranted to determine 
whether the appellant currently has Meniere's disease or 
other form of inner ear disease (separate and distinct from 
previously diagnosed hearing loss and tinnitus, for which 
service connection has already been granted), and if so, the 
medical relationship between any such disability and service, 
to include his alleged in-service acoustic trauma and head 
injury during his Army Reserve service.  

Accordingly, the RO should arrange for the appellant to 
undergo VA examination for his claimed inner ear dysfunction 
at an appropriate medical facility.  The appellant is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination sent to him by the pertinent medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
appellant to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal. As 
indicated above, the RO should expand and adjudicate the 
issue on appeal as one for service connection for any inner 
ear dysfunction, to include Meniere's disease.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC and other 
sources all outstanding pertinent records 
of evaluation and/or treatment of the 
appellant during service, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the appellant submit any copies he 
may have in his possession.

2.	The RO should associate with the 
claims file  a copy of the January 2002 
supplemental opinion and associated test 
results, issued as an addendum to the 
appellant's November 2001 VA examination.               

3.	The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.	If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.	After the appellant responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the appellant to undergo an 
appropriate VA examination by an 
otolaryngologist (ear, nose, and throat 
physician.  The entire claims file must 
be made available to the physician 
designated to examine the appellant, and 
the examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with the results made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The examiner should clearly identify all 
inner ear dysfunction, to include 
Meniere's disease, from which the  
currently suffers.  With respect to each 
diagnosed disability, , the examiner 
should offer an opinion, consistent with 
sound medical judgment, as to judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is s 
medically related to injury during the 
appellant's military service, to include 
alleged in-service noise exposure and/or 
a July 1958 head injury.  In rendering 
the requested opinion, the examiner 
should specifically address the September 
2002 and April 2004 letters from private 
physicians treating the appellant, as to 
their respective findings that the 
appellant suffered from delayed 
endolymphatic hydrops, and from bilateral 
labyrinthine dysfunction.            

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the appellant fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for    service 
connection for inner ear dysfunction, to 
include Meniere's disease, in light of all 
pertinent evidence and legal authority.

9.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

